SUPPLEMENTAL PROCEEDINGS
THEIS, District Judge.
On March 2, 1971, this matter again came on before the Court on the information supplied by the Attorney General of Kansas that a due process hearing had been conducted by the University of Kansas through the office of the Attorney General of Kansas, wherein the foundation fact had been established that the plaintiff Gardenhire had been carrying a gun on campus contrary to University rules. On the basis of this information further proceedings were continued to an indefinite date.
On the 23rd day of April, 1971, there came on for hearing and determination by the Court the defendants’ motion for summary judgment in the cause, on the basis that a due process hearing had been held in accordance with the previous order of this Court, the foundation fact established therein that the plaintiff was, in fact, guilty of carrying a gun on campus contrary to University rules, and that all other issues should therefore be decided in favor of the defendants.
All parties being present, including the attorney for the plaintiff, it was acknowledged and conceded that said due process hearing having been held and completed, the matter was ripe for summary judgment on behalf of the defendants.
It appearing to this Court that the damage complaint and other related prayers of the plaintiff fail at this time to state a claim upon which relief can be granted, and it further appearing to the Court after considering the affidavits filed herein that there is no genuine issue of any material fact or law remaining,
It is therefore ordered that summary judgment be entered in favor of the defendants and against the plaintiff, dismissing the action, with costs to be taxed to the plaintiff.